
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3759
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to grant market-related contract extensions of certain timber contracts between
		  the Secretary of the Interior and timber purchasers, and for other
		  purposes.
	
	
		1.Qualifying timber contract options
			(a)DefinitionsIn this section:
				(1)Qualifying contractThe term qualifying contract
			 means a contract that has not been terminated by the Bureau of Land Management
			 for the sale of timber on lands administered by the Bureau of Land Management
			 that meets all of the following criteria:
					(A)The contract was awarded during the period
			 beginning on January 1, 2005, and ending on December 31, 2008.
					(B)There is unharvested volume remaining for
			 the contract.
					(C)The contract is not a salvage sale.
					(D)The Secretary determined there is not an
			 urgent need to harvest under the contract due to deteriorating timber
			 conditions that developed after the award of the contract.
					(2)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of Bureau of Land
			 Management.
				(3)Timber purchaserThe term timber purchaser
			 means the party to the qualifying contract for the sale of timber from lands
			 administered by the Bureau of Land Management.
				(b)Market-related contract extension
			 optionUpon a timber
			 purchaser’s written request, the Secretary may make a one-time modification to
			 the qualifying contract to add 3 years to the contract expiration date if the
			 written request—
				(1)is received by the Secretary not later than
			 90 days after the date of enactment of this Act; and
				(2)contains a provision releasing the United
			 States from all liability, including further consideration or compensation,
			 resulting from the modification under this subsection of the term of a
			 qualifying contract.
				(c)ReportingNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 detailing a plan and timeline to promulgate new regulations authorizing the
			 Bureau of Land Management to extend and renegotiate timber contracts due to
			 changes in market conditions.
			(d)RegulationsNot later than 2 years after the date of
			 the enactment of this Act, the Secretary shall promulgate new regulations
			 authorizing the Bureau of Land Management to extend and renegotiate timber
			 contracts due to changes in market conditions.
			(e)No surrender of claimsThis section shall not have the effect of
			 surrendering any claim by the United States against any timber purchaser that
			 arose under a timber sale contract, including a qualifying contract, before the
			 date on which the Secretary adjusts the contract term under subsection
			 (b).
			
	
		
			Passed the House of
			 Representatives January 19, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
